UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                   No. 08-7103



UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

            v.


PHUC LUC,

                    Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:05-cr-00275-LMB-1)


Submitted:       August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phuc Luc, Appellant Pro Se. Kelli Hamby Ferry, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Phuc Luc appeals the district court’s order denying his

motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2)

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Luc, No. 1:05-cr-00275-LMB-1 (E.D. Va.

June 6, 2008).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 2